Citation Nr: 1106278	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 
19, 2008, and in excess of 70 percent thereafter, for the 
Veteran's service-connected major depressive disorder.  

2.  Entitlement to service connection for spondylosis with 
posterior subluxation of the cervical spine, claimed as 
degenerative disc disease, herniated nucleus pulposus and a back 
condition.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to April 1981, 
from July 1981 to December 1986 and from January 2003 to August 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In October 2006 the Veteran had also claimed entitlement to 
service connection for spondylosis with posterior subluxation of 
the cervical spine, claimed as degenerative disc disease, 
herniated nucleus pulposus and a back condition.  The RO denied 
this claim in the June 2007 rating decision.  In a June 2008 
Notice of Disagreement (NOD) the Veteran expressed disagreement 
with that decision.  The Board finds that a timely notice of 
disagreement was received following the June 2007 rating 
decision, but that no Statement of the Case (SOC) was issued.  
Therefore, that issue must be REMANDED for issuance of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

In addition, while the issue was on appeal from the June 2007 
rating decision, the RO, in an August 2009 rating decision, 
granted an increased rating for the Veteran's major depressive 
disorder, from a 30 percent rating to a 70 percent rating, 
effective from May 19, 2008.  However, because this is only a 
partial grant of the benefit sought on appeal for this issue, the 
matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).

The Board notes that the Veteran testified at a November 2010 
Travel Board hearing before a Veterans Law Judge.  A transcript 
of that proceeding is of record and has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the Veteran's November 2010 hearing before a Veterans Law 
Judge, the Veteran stated that her service-connected major 
depressive disorder was worse than indicated during her most 
recent VA examination in August 2009.  Specifically, the Board 
notes that during the time of the hearing the Veteran was in an 
inpatient treatment program for her major depressive disorder.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that where a veteran claims that a disability is worse than when 
previously rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992).  As the Veteran has indicated that her service-
connected disability is worse than at the time of the last 
examination and she has submitted treatment records indicating 
recent participation in an inpatient program, the Board finds 
that a new examination is necessary to reach a decision in this 
case.  

In addition, during the November 2010 hearing before a Veterans 
Law Judge the Veteran indicated that she has been in receipt of 
Social Security benefits since 2010 based, at least in part, on 
her major depressive disorder.  The Veteran submitted a letter 
from the Social Security Administration (SSA), but did not submit 
other records thereof.  In addition, the claims file does not 
reflect that efforts have been made to obtain these records.  
Accordingly, efforts to obtain SSA records are required.  
38 C.F.R. § 3.159(c)(2); Baker v. West, 11 Vet. App. 163 (1998). 

As noted above, the Veteran has also claimed entitlement to 
service connection for spondylosis with posterior subluxation of 
the cervical spine, claimed as degenerative disc disease, 
herniated nucleus pulposus and a back condition.  The June 2007 
rating decision denied entitlement to service connection for that 
condition.  The Veteran submitted a Notice of Disagreement (NOD) 
where she expressed her disagreement with that determination.  
However, the RO did not issue a Statement of the Case (SOC).  
Having reviewed the Veteran's statement the Board has determined 
that the Veteran did file a timely notice of disagreement 
expressed her desire to appeal the RO's decision.  See 38 C.F.R. 
§§ 20.200, 20.201, 2.202 (2009).  

As no Statement of the Case (SOC) has been issued on this matter 
the Board must remand this issue for the RO to issue a Statement 
of the Case and to give the Veteran an opportunity to perfect an 
appeal of such issue by submitting a timely Substantive Appeal 
(VA Form 9).  Manlincon v. West, 12 Vet. App. 238 (1999). 

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
In this case, the Board finds the facts that the Veteran is not 
currently working and is receiving SSA benefits, raises the issue 
of unemployability.  However, such a claim has not been developed 
nor considered by the RO is the first instance.  Therefore, the 
Board remands the issue of entitlement to TDIU to the RO for 
development and adjudication.  

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA 
notification letter for the TDIU issue in 
accordance with 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (201); 
and other applicable precedent.  The RO/AMC 
should also take all other necessary and 
appropriate action to development and 
adjudicate that claim.  

2.  The RO/AMC should issue a Statement of 
the Case (SOC) to the Veteran and her 
representative, addressing the issue of 
entitlement to service connection for 
spondylosis with posterior subluxation of the 
cervical spine, claimed as degenerative disc 
disease, herniated nucleus pulposus and a 
back condition.  The Veteran and her 
representative must be advised of the time 
limit in which she may file a Substantive 
Appeal (VA Form 9).  

3.  The RO/AMC should contact the Social 
Security Administration, and all records 
associated with the grant of disability 
benefits to the Veteran should be requested. 
All records obtained pursuant to these 
requests must be included in the Veteran's 
claims file. If the search for such records 
has negative results, documentation to that 
effect should be included in the claims file.

4.  The Veteran should be afforded an 
appropriate examination to determine the 
severity of her major depressive disorder.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and indicate 
having done so in his report.  Following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's 
condition in detail.  A clear rationale for 
all 


opinions is necessary and a discussion of the 
facts and principles involved would be of 
consideration assistance to the Board.  

The examiner should also be requested to 
render an opinion as to whether the Veteran 
is unable to secure or follow a substantially 
gainful occupation as a result of her 
service-connected disability, taking into 
consideration the Veteran's level of 
education, special training, and previous 
work experience, but not her age or any 
impairment caused by nonservice-connected 
disabilities.

5.  When the requested development has been 
completed the case should again be reviewed 
by the RO/AMC, to include consideration of 
any additional evidence submitted. If the 
benefits sought are not granted, the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the Veteran until he 
is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


